—Judgment, Supreme Court, New York County (Carol Arber, J.), entered July 3, 1996, dismissing the complaint, unanimously affirmed, with costs. Order, same court and Justice, entered May 30, 1996, imposing sanctions against plaintiffs attorneys in the amount of $10,000, unanimously modified, on the law, the facts, and in the exercise of discretion, to the extent of reducing the amount of the sanctions to $1,000, and otherwise affirmed, without costs.
In this action by plaintiff to be indemnified for loss sustained as a result of being held liable as guarantor of promissory notes made by defendant’s decedent, the IAS Court properly dismissed the action as barred by a six-year limitations period (CPLR 213 [2]) that began to run when plaintiffs property was sold at auction in satisfaction of her liability (see, State of New York v Stewart’s Ice Cream Co., 64 NY2d 83, 88-89), and not, as plaintiff argues, when her appellate remedies were exhausted. While sanctions were properly imposed against plaintiffs attorneys, we find the amount thereof to be excessive to the extent indicated. Concur — Ellerin, J. P., Nardelli, Rubin, Andrias and Saxe, JJ.